                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

TERESA M. GAFFNEY,
Individually,
SARAH K. SUSSMAN,
Individually, and as
Trustee of the Sussman Family Trust,

       Plaintiffs,

v.                                           Case No.: 8:21-cv-00021-SDM-CPT

CHIEF JUDGE RONALD FICARROTTA,
in his individual capacity and in his official
capacity, JUDGE PAUL HUEY, in his individual
capacity and in his official capacity, JUDGE REX
BARBAS, in his individual capacity and in his
official capacity, JUDGE CAROLINE TESCHE ARKIN,
in her individual capacity and in her official capacity,
HILLSBOROUGH COUNTY, a Municipal Entity,
and THE STATE OF FLORIDA, DEPT. OF FIN.
SERVICES, DIVISION OF RISK MANAGEMENT,

      Defendants.
______________________________________/

     NOTICE OF APPEARANCE OF COUNSEL AND EMAIL DESIGNATION

       Please take notice that the undersigned attorney, Marie T. Rives, Senior

Assistant Attorney General, now makes an appearance in this case for Defendant,

Judge Rex Barbas, and requests that all pleadings, orders of court, and all other

documents be served on the undersigned counsel at the email addresses provided

below:


                                    Page 1 of 2
     Primary:   Marie.Rives@myfloridalegal.com
     Secondary: Leah.Faulk@myfloridalegal.com
                Jehan.Azar@myfloridalegal.com

                                           Respectfully submitted,

                                           ASHLEY MOODY
                                           ATTORNEY GENERAL

                                           /s/ M. Rives
                                           Marie T. Rives
                                           Senior Assistant Attorney General
                                           Florida Bar No. 0441937
                                           Office of the Attorney General
                                           501 E. Kennedy Blvd., Suite 1100
                                           Tampa, FL 33602-5242
                                           Tel: 813-577-4533;
                                           Fax: 813-233-2886
                                           marie.rives@myfloridalegal.com
                                           Counsel for Defendant Judge Barbas


                       CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on January 12, 2021, I electronically filed the

foregoing Notice of Appearance and Email Designation with the Clerk of the

Court by using the CM/ECF system, which will serve all counsel of record,

including   counsel   for   Plaintiff:   James     J.     Macchitelli   Esq.,   at

jimmymacclaw@gmail.com; Sheldon McMullen, Esq., at sdm@sdmlawfirm.com;

and Dov Sussman, Esq., at dovsussman91@gmail.com.

                                           /s/ M. Rives
                                           Marie T. Rives
                                           Senior Assistant Attorney General


                                  Page 2 of 2
